DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 112(b) rejection of claims 1-21 is withdrawn due to Applicant’s amendments filed on February 24, 2022.
The 35 U.S.C. 103 rejections of claims 1-21 over Jung in view of Yu as the primary combination of references, are withdrawn due to Applicant’s amendments filed on February 24, 2022.

New Rejections
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-14 are rejected under 35 U.S.C. 112(b), as failing to set forth the subject matter which the inventor or a joint inventor, the Applicant regards as the invention.  In lines 3-5, the recitation of “about 20 parts by weight to about (95 or 94) parts by weight of at least one selected from among the alicyclic group-containing glycidyl ether and the aromatic group-containing glycidyl ether”.  However, said claims each depend on claim 1 which recites “the at least one selected from the alicyclic group-at least one selected from among the alicyclic group-containing glycidyl ether and the aromatic group-containing glycidyl ether” in lines 3-5 of each of claims 13 and 14, is the same as “the at least one selected from the alicyclic group-containing glycidyl ether” in lines 1-12 of the parent claim 1.  For the purposes of examination, the two are treated as being the same.  Clarification and amendment with relevant citation(s) from the specification are required.  

Claim Rejections - 35 USC § 103
Claims 1-2, 4-7, 9-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, WO 2017/159969 (US 2019/0107657 is used here) in view of Yu (US 2015/0315431).

    PNG
    media_image1.png
    412
    596
    media_image1.png
    Greyscale

Regarding claim 1, Jung teaches a polarizing plate (200 [0107]) for light emitting displays (light emitting display [0111]), comprising: a polarizer (130 [0110]); and a first liquid crystal retardation film (second protector layer 120 [0107] may be a retardation film [0093]) being formed of a liquid crystal compound (optically transparent liquid crystal film [0097]), a first bonding layer (second adhesive film [0109]) and a second 
However, Yu teaches that in a polarizing plate ([0099]), a first bonding layer has a glass transition temperature of about 75°C to about 105°C ([0066]) that overlaps the claimed range of about 70°C to about 100°C, for the purpose of providing the desired combination of good adhesion, durability, and adhesion after immersion in water ([0066]), and is a composition comprising an alicyclic group-containing glycidyl ether (hydrogenated epoxy (YX-8000, JER (4) [0087]) and an aromatic group-containing glycidyl ether (phenyl glycidyl ether (1) [0083], Epoxy compounds (1), (4), Preparative Example 4, Table 1 [0095]), for the purpose of providing the desired curing (sufficient curing of the (meth)acrylate compound [0040, 0044]).  Although Yu teaches in the example that the total amount of the alicyclic group-containing glycidyl ether and the aromatic group-containing ether is about 80 wt% (Epoxy compounds (1), (4), Preparative Example 4, Table 1 [0095]) which is just outside the claimed range of about 20 wt% to 75 wt%, in the composition for the first bonding layer in terms of solid content, Yu teaches that the total amount can be decreased to one that is as low as about 40 wt% (in terms of solids content [0060]) which is within the claimed range of about 20 wt% to 75 wt%, for the purpose of providing the desired good adhesion, durability, and adhesion after immersion in water ([0066]).

Regarding claim 2, Jung teaches that the first bonding layer is directly formed on each of the first liquid crystal retardation film 120 and the second liquid crystal retardation film 150 (positive C plate 150 and the second protective layer 120 may be stacked via a second adhesive film [0109], Fig. 2).
Regarding claim 4, Yu teaches that the first bonding layer can additionally comprise at least one selected from among bis(4-hydroxycyclohexyl)methane diglycidyl ether (hydrogenated diglycidyl ether of bisphenol F [0045]) and 2,2-bis(4-hydroxycyclohexyl)-propane diglycidyl ether (hydrogenated diglycidyl ether of bisphenol A [0045]) which are alicyclic group-containing glycidyl ethers, for the purpose of providing the desired curing ([0045]) in order to obtain the desired combination of good adhesion, durability, and adhesion after immersion in water ([0066]).
Regarding claim 5, Yu teaches that the aromatic group-containing glycidyl ether can further comprise resorcinol diglycidyl ether ([0040]), for the purpose of providing the desired curing (sufficient curing of the (meth)acrylate compound [0040]) in order to 
Regarding claim 6, Yu teaches that the composition can further comprise an aliphatic acyclic glycidyl ether (1,4-butanediol diglycidyl ether [0046]), for the purpose of providing the desired modification in glass transition temperature ([0046]).
Regarding claim 7, Yu teaches an embodiment wherein the composition is free from an alicyclic epoxy compound (Preparative Example 1 [0099], Phenyl Glycidyl Ether (1) [0083], Bisphenol-A Epoxy (3) [0086] containing at least two aromatic groups [0043], Epoxy compounds (1), (3), Preparative Example 1, Table 1 [0095]), for the purpose of providing the desired curing (sufficient curing of the (meth)acrylate compound [0040]) in order to obtain the desired combination of good adhesion, durability, and adhesion after immersion in water ([0066]).
Regarding claims 9-10, Yu teaches that the composition further comprises a (meth)acrylate containing one hydroxyl group (2-hydroxyethyl acrylate (6) [0089]), in an amount of 20 parts by weight (acrylate compound (6), Preparation Example 1, Table 1 [0095]) to a total of 100 parts by weight of the epoxy compound and the (meth)acrylate compound (1+79+20 parts by weight, Epoxy compound + Acrylate compound, Preparative Example 1, Table 1 [0095]), that is within the claimed range of about 5 parts by weight to a total of 100 parts by weight, for the purpose of providing the desired enhancement of interfacial adhesion between the polarizer and an adjacent optical film ([0049]).


Regarding claim 12, Yu teaches that the composition further comprises a photo-cationic initiator ((11), Preparative Example 1, Table 1 [0095]), for the purpose of providing the desired photocuring ([0056]) and a photo-enhancer (photosensitizer (10), Preparative Example 1, Table 1 [0095]), for the purpose of providing the desired enhancement of the reactivity of the photo-cationic initiator ([0053]).
Regarding claim 13, Yu teaches in the one embodiment, that the composition comprises: 80 parts by weight of the alicyclic group-containing glycidyl ether and the aromatic group-containing glycidyl ether (phenyl glycidyl ether (1) [0083], hydrogenated epoxy (YX-8000, JER (4) [0087], Epoxy compounds (1), (4), Preparative Example 4, Table 1 [0095]) that is within the claimed range of about 20 parts by weight to about 95 parts by weight; 20 parts by weight of a (meth)acrylate compound (2-hydroxyethyl acrylate (6) [0089] Acrylate compound (6), Preparative Example 4, Table 1 [0095]) that is within the claimed range of about 5 parts to about 80 parts by weight; and 0.5 part by weight of a photo-cationic initiator ((11), Preparative Example 4, Table 1 [0095]) that is within the claimed range of about 0.5 parts by weight to about 10 parts by weight, and 4 parts by weight of a photo-enhancer (photosensitizer (10), Preparative Example 4, Table 1 [0095]) that is within the claimed range of about 0.1 parts by weight to about 10 parts by weight, relative to a total of 100 parts by weight of the (meth)acrylate 
Regarding claim 14, Yu teaches in the one embodiment, that the composition comprises: 80 parts by weight of the alicyclic group-containing glycidyl ether and the aromatic group-containing glycidyl ether (phenyl glycidyl ether (1) [0083], hydrogenated epoxy (YX-8000, JER (4) [0087], Epoxy compounds (1), (4), Preparative Example 4, Table 1 [0095]) that is within the claimed range of about 20 parts by weight to about 94 parts by weight; 20 parts by weight of a (meth)acrylate compound (2-hydroxyethyl acrylate (6) [0089] Acrylate compound (6), Preparative Example 4, Table 1 [0095]) that is within the claimed range of about 5 parts to about 80 parts by weight; and 0.5 part by weight of a photo-cationic initiator ((11), Preparative Example 4, Table 1 [0095]) that is within the claimed range of about 0.5 parts by weight to about 10 parts by weight, and 4 parts by weight of a photo-enhancer (photosensitizer (10), Preparative Example 4, Table 1 [0095]) that is within the claimed range of about 0.1 parts by weight to about 10 parts by weight, relative to a total of 100 parts by weight of the (meth)acrylate compound (Acrylate compound (6), Preparative Example 4, Table 1 [0095]), the alicyclic group-containing glycidyl ether and the aromatic-group-containing glycidyl ether (Epoxy compounds (1), (4), Preparative Example 4, Table 1 [0095]), for the purpose of providing the desired combination of good adhesion, durability, and adhesion after immersion in water ([0006]).  

Regarding claim 18, Jung teaches a protective layer (first protective layer 140 [0110]) on another surface of the polarizer 130 (Fig. 2).
Regarding claim 19, Jung teaches that the protective layer 140 comprises at least one of a protective film or a protective coating layer ([0073]).
Regarding claim 20, Jung teaches a light emitting display comprising the polarizing plate 200 for light emitting displays ([0111]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yu, as applied to claims 1-2, 4-7, 9-14, 18-20 above, and further in view of Lee (US 2016/0238771).
Jung, as modified by Yu, teaches the polarizing plate for light emitting displays, as described above.  Jung is silent regarding a polarization degree variation ∆PE1 of about 1% or less according to Equation 1 of Applicant.
1 of about 0% ([0041]) which is within the claimed range of about 1% or less according to Equation 2 ([0041]) which is the same as Equation 1 of Applicant, where P0 = P1 of Applicant which indicates an initial degree of polarization as measured on a specimen obtained by cutting the polarization plate to a size of 2.5 cm x 2.5 cm (25 mm x 25 mm [0198]) which rounds off to the claimed size of 3 cm x 3 cm, and P500 = P2 of Applicant which indicates a degree of polarization as measured after leaving the specimen at a constant temperature of 85°C for 500 hours ([0042]), for the purpose of providing the desired durability under high temperature conditions ([0198]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the polarizing plate for light emitting displays of Jung, with a polarization degree variation ∆PE1 within a range of about 1% or less according to Equation 1 of Applicant, in order to obtain the desired durability under high temperature conditions, as taught by Lee.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yu, as applied to claims 1-2, 4-7, 9-14, 18-20 above, and further in view of Farrand (US 2005/0133760).
Jung, as modified by Yu, teaches the polarizing plate 200 for light emitting displays, comprising: the polarizer 130; and the first liquid crystal retardation film 120, the first bonding layer, and the second liquid crystal retardation film 150, sequentially stacked on a surface of the polarizer 130, as described above.  In addition, Jung teaches that the second liquid crystal retardation film 150 is formed of a polymerizable 
However, Farrand teaches that a liquid crystal retardation film (abstract) is formed of a polymerizable liquid crystal compound (polymerizable mesogenic compound, abstract) that is a (meth)acrylic liquid crystal compound containing an aromatic group ((A) [0007]), for the purpose of providing the desired uniform orientation of high quality ([0002]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a (meth)acrylic liquid crystal compound containing an aromatic group, as the polymerizable liquid crystal compound forming each of the first and second retardation films of the polarizing plate for light emitting displays of Jung, in order to obtain the desired uniform orientation of high quality, as taught by Farrand.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yu, as applied to claims 1-2, 4-7, 9-14, 18-20 above, and further in view of Cole (US 5,157,589).
Jung, as modified by Yu, teaches the polarizing plate 200 for light emitting displays, comprising: the polarizer 130; and the first liquid crystal retardation film 120, the first bonding layer, and the second liquid crystal retardation film 150, sequentially stacked on a surface of the polarizer 130, as described above.  In addition, Jung teaches that the polarizing plate 200 for light emitting displays, can further comprise a second bonding layer to laminate a retardation film to another optical film ([0103]) which 
However, Cole teaches that in a multilayer laminate (plurality of laminated dielectric layers, abstract), the bonding layers are each of progressively lower glass transition temperature, for the purpose of maintaining the stability of the already formed laminate structure during addition of the later laminations (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the second bonding layer with a different glass transition temperature than the first bonding layer, in the polarizing plate for light emitting displays of Jung, in order to maintain the stability of the already formed laminate structure during addition of the later laminations, as taught by Cole.
Regarding claim 17, Jung teaches that a typical bonding agent for polarizing plates is a water-based bonding agent or a photocurable bonding agent ([0088]), such that the second bonding layer can be formed of a water-based bonding agent or a photocurable bonding agent.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yu, as applied to claims 1-2, 4-7, 9-14, 18-20 above, and further in view of Jeong (US 2016/0370508).
Jung, as modified by Yu, teaches the light emitting display comprising the polarizing plate for light emitting displays, as described above.  Although Jung fails to 
Jeong teaches that a light emitting display can be a flexible light emitting display ([0005]) which is a foldable light emitting display due to its flexibility, made for the purpose of providing the desired design function.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new embodiment in the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782